DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 09/15/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 09/15/2021.
In the reply, the applicant amended claims 1, 9, 12, and 19 and cancelled claim 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, claim 19 recites the limitations “wherein the at least one electrically conductive polymer is positioned distal to the at least one signal generator in a radial direction” in lines 6-8 and “wherein the at least one electrically conductive polymer is configured to extend continuously from a proximal end of the catheter to a distal end of the catheter” in lines 8-10. These limitations render the claim indefinite because the term “distal” is used twice and it is currently unclear if “distal” with respect to its use in lines 8-10 is intended to refer to the “radial direction” of line 6-8 or if the 
Claim 20 is similarly rejected by virtue of its dependency on claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2005/0165301).

    PNG
    media_image1.png
    715
    886
    media_image1.png
    Greyscale

Regarding claim 1, Smith et al. discloses a tubing assembly (Fig. 1 and Fig. 3) comprising: a catheter (“medical device 20” of Fig. 1) having an elongate shaft (“elongated shaft 22” of Fig. 1 and Fig. 3) having an outer wall (“protective polymer coating” of [0035], lines 11-13) surrounding a lumen (“lumen 24” of Fig. 1 and 3, see Fig. 3 and note how outer wall would surround the lumen when applied as described in [0035], lines 11-13), the elongate shaft (22) having a length (see Fig. 1 above illustrating a length extending between a proximal end and a distal end) extending from a proximal end (“proximal end 32” of Fig. 1) to a distal end (“distal end 34” of Fig. 1) and extending in a longitudinal direction (see Fig. 1 illustrating how catheter extends in a longitudinal direction along its length), wherein the lumen (24) extends from the proximal end (32) to the distal end (34, see Fig. 1 and Fig. 3 illustrating how lumen is not obstructed and therefore extends from the proximal end to the distal end of the elongate shaft); and a signal generating apparatus (“conductive path 26” of Fig. 1 and Fig. 3) including at least one signal generator (“coil portions 38” of Fig. 1, see [0043] and [0031] describing how, “coil portions 38 can appear as a characteristic pattern, such as a series of bright portions, that can be easily detected and distinguished by eye or by a detection system from surrounding body tissue”) and at least one electrically conductive polymer (“conductive layer 52 e.g., a conductive polymer or conductive carbon” of Fig. 3 and “bridge 44” of Fig. 3. See [0035], lines 1-4 indicating how “conductive layer 52” is intended to serve as a “return path” and see [0037], lines 1-6 indicating how “Bridge 44 can be formed using an electrically conducting epoxy or by applying one or more of the electrically conducting materials described above”) extending along the entire length of the elongate shaft (22) from the proximal end (32) to the distal end (34, see Fig. 1 and [0030], lines 12-19 indicating how a “return path” is intended to extend from the proximal end to the distal end of the elongate shaft), wherein the at least one electrically conductive polymer (52/44) is configured to electrically connect the at least one signal generator (38, see Fig. 1 and 3 illustrating how electrically conductive polymer is electrically connected to the at least one signal generator via “bands 36”) to a monitor unit (“current source” of [0031], lines 1-

    PNG
    media_image2.png
    408
    493
    media_image2.png
    Greyscale

Regarding claim 2, Smith et al. discloses the tubing assembly of claim 1 and further wherein the signal generating apparatus (26) is disposed between an inner wall (see Fig. 3 above illustrating inner wall of the elongate shaft) of the elongate shaft (22) and an external surface of the outer wall (“protective polymer coating” of [0035], lines 11-13) of the elongate shaft (22, see Fig. 3 above illustrating how signal generating apparatus is disposed radially outside of the inner wall of the elongate shaft and how the presence of “protective polymer coating” from [0035], lines 11-13 would ensure that the signal generating apparatus is also disposed radially within an external surface of the outer wall. Smith et al., therefore, discloses wherein the signal generating apparatus is disposed between an inner wall and an external surface of the outer wall). 
Regarding claim 3, Smith et al. discloses the tubing assembly of claim 1 and further discloses wherein the at least one signal generator (38) of the signal generating apparatus (26) is encapsulated by the outer wall (“protective polymer coating” of [0035], lines 11-13) of the elongate shaft (22, see [0035], lines 11-13 indicating how “bands 36 and/or coil portions 38 can be covered, e.g., with a protective polymer coating, to prevent damage to conductive path 26”).
Regarding claim 4, Smith et al. discloses the tubing assembly of claim 1 and further discloses wherein the at least one signal generator (38) is at the distal end of the elongate shaft (22, see Fig. 1 illustrating how the at least one signal generator is disposed at the distal end of the elongate shaft. Also see [0036], indicating how, “one coil portion 38 can extend the entire length of a device or at a selected portion of the device. Multiple, spaced coil portions 38 can extend the entire length of a device or at selected portions of the device”). 
Regarding claim 5, Smith et al. discloses the tubing assembly of claim 1 and further discloses wherein the at least one signal generator (38) comprises a plurality of signal generators (38) spaced apart along the elongate shaft (22, see Fig. 1 illustrating presence of two signal generators spaced apart 
Regarding claim 6, Smith et al. discloses the tubing assembly of claim 1 and further discloses wherein the at least one signal generator (38) surrounds the lumen (24) of the elongate shaft (22, see Fig. 1 illustrating how signal generator is a coil which surrounds the lumen).
Regarding claim 7, Smith et al. discloses the tubing assembly of claim 6 and further discloses wherein the at least on signal generator (38) is insulated from the lumen (24, see Fig. 3 above illustrating how signal generator is insulated from the lumen via the inner wall of the elongate shaft and via “insulating layer 54”).
Regarding claim 9, Smith et al. discloses the tubing assembly of claim 1 and further discloses the outer wall (“protective polymer coating” of [0035], lines 11-13) comprising “insulating layer 54” of Fig. 3 and wherein the outer wall (54 and “protective polymer coating” of [0035], lines 11-13) of the elongate shaft (22) includes an inner layer (“insulating layer 54” of Fig. 3) and an outer layer (“protective polymer coating” of [0035], lines 11-13).
Regarding claim 10, Smith et al. discloses the tubing assembly of claim 9 and further discloses wherein the inner layer (54) and the outer layer (“protective polymer coating” of [0035], lines 11-13) coaxially surround the lumen (24, see Fig. 3 illustrating how inner layer coaxially surrounds the lumen. See [0035], lines 11-13 indicating how “In some cases, bands 36 and/or coil portions 38 can be covered, e.g., with a protective polymer coating, to prevent damage to conductive path 26” and note from Fig. 1 how “bands 36” and “coil portions 38” coaxially surround the lumen, therefore, the “protective polymer coating” must also coaxially surround the lumen in order to cover “bands 36” and “coil portion 38”).
Regarding claim 11, Smith et al. discloses the tubing assembly of claim 9 and further discloses wherein the inner layer (54) comprises the at least one electrically conductive polymer (52/44) of the signal generating apparatus (26, see Fig. 3 illustrating how “bridge 44” extends across “insulating layer 
Regarding claim 12, Smith et al. discloses the tubing assembly of claim 1 and further discloses wherein the outer wall (“protective polymer coating” of [0035], lines 11-13) comprises a single layer (see [0035], lines 11-13 indicating how the outer wall comprises a single layer which forms the protective polymer coating), wherein the single layer (“protective polymer coating” of [0035], lines 11-13) comprises the at least one electrically conductive polymer (52/44) of the signal generating apparatus (26, see Fig. 3 and [0035], lines 11-13 indicating how, “bands 36 and/or coil portions 38 can be covered, e.g., with a protective polymer coating, to prevent damage to conductive path 26” and note how the at least one electrically conductive polymer is therefore comprised by the outer wall which will radially surround and support the electrically conductive polymer just as it does “bands 36” and “coil portions 38”).
Regarding claim 13, Smith et al. discloses the tubing assembly of claim 1 and further discloses wherein an external surface (external surface of “protective polymer coating” of [0035], lines 11-13) of the outer wall (“protective polymer coating” of [0035], lines 11-13) of the elongate shaft (22) is biocompatible (see [0010] indicating how tubing assembly is intended to be used inside the body and, therefore, is designed to be biocompatible such that the external surface of the outer wall of the elongate shaft is also biocompatible).
Regarding claim 14, Smith et al. discloses the tubing assembly of claim 1 and further discloses wherein the signal generating apparatus (26) further comprises a connector assembly (“leads 42 and 48” of Fig. 1) configured to transmit at least one electrical signal between the at least one signal generator (38) and the monitor unit (“current source” of [0031], lines 1-5. Examiner notes how recitation of the limitation “configured to transmit at least one electrical signal between the at least one signal generator and the monitor unit” corresponds merely to functional language and how, due to the shared electrical 
Regarding claim 15, Smith et al. discloses the tubing assembly of claim 1 and further discloses wherein the electrically conductive polymer (52/44) is configured to transmit a signal to the at least one signal generator (38, Examiner notes how recitation of the limitation “configured to transmit a signal to the at least one signal generator” corresponds merely to functional language and how the electrically conductive polymer is entirely capable of transmitting a signal to the at least one signal generator. This could be accomplished, for example, by adjusting the direction of current delivery to the signal generating apparatus by the “current source” of [0031], lines 1-5 such that the electrically conductive polymer transmits electrical signals to the at least one signal generator). 
Regarding claim 16, Smith et al. discloses the tubing assembly of claim 1 and further discloses wherein the electrically conductive polymer (52/44) comprises an intrinsically conductive polymer (see [0033], lines 1-5 indicating how, “materials include conductive polymers, such as polyaniline, polypyrrole, or poly(ethylene-dioxythiophene) (PEDT)”). 
Regarding claim 19, Smith et al. discloses signal generating apparatus (“conductive path 26” of Fig. 1 and Fig. 3) comprising: at least one signal generator (“coil portions 38” of Fig. 1, see [0043] and [0031] describing how, “coil portions 38 can appear as a characteristic pattern, such as a series of bright portions, that can be easily detected and distinguished by eye or by a detection system from surrounding body tissue”); and at least one electrically conductive polymer (“conductive layer 52 e.g., a conductive polymer or conductive carbon” of Fig. 3 and “bridge 44” of Fig. 3. See [0035], lines 1-4 indicating how “conductive layer 52” is intended to serve as a “return path” and see [0037], lines 1-6 indicating how “Bridge 44 can be formed using an electrically conducting epoxy or by applying one or 
It would have been a matter of obvious design choice to modify Smith et al. such that the at least one electrically conductive polymer is positioned distal to the at least one signal generator in a radial direction since applicant has not disclosed that having the at least one electrically conductive polymer positioned distally to the at least one signal generator in a radial direction solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of having the at least one electrically conductive polymer be positioned distally to the at least one signal generator in a radial direction, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Furthermore, one of ordinary skill in the art would recognize that the 
Regarding claim 20, Smith et al. discloses the signal generating apparatus of claim 19 and further discloses the apparatus comprising a connector assembly (“leads 42 and 48” of Fig. 1) configured to transmit at least one electrical signal between the at least one signal generator (38) and the monitor unit (“current source” of [0031], lines 1-5. Examiner notes how recitation of the limitation “configured to transmit at least one electrical signal between the at least one signal generator and the monitor unit” corresponds merely to functional language and how, due to the shared electrical connection between adjacent components of the signal generating apparatus, the connector assembly is entirely capable of performing the function of transmitting at least one electrical signal between the at least one signal generator and the monitor unit, such as a current source which may monitor the supply of current to the at least one signal generator).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2005/0165301) in view of Byrd et al. (US 2009/0171349).
Regarding claim 17, Smith et al. discloses the tubing assembly of claim 16. Smith et al. does not, however, disclose wherein the electrically conductive polymer comprises silicone filled with embedded metallic, carbon, graphite or intrinsically conductive polymer particles or powder.  
Byrd et al. teaches a catheter (90) that comprises an electrically conductive polymer portion (112). Byrd further teaches that the electrically conductive polymer portion (112) can comprise silicone filled with embedded metallic, carbon, or graphite particles or powder ([0049], lines 12-19). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the electrically conductive polymer of Smith et al. such that it comprises silicone filled with embedded metallic, carbon, or graphite particles or powder as taught by Byrd et al. Such a modification corresponds to a design which was already well known in the art and such a substitution would yield the same predictable results of providing conductivity to the signal generators. Furthermore, Bryd et al. teaches that an electrically conductive polymer comprising silicone filled with embedded metallic, carbon, or graphite particles or powder ([0049], lines 12-19 of Byrd et al.) also possesses a degree of flexibility (see [0048] of Byrd et al.).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2005/0165301) in view of Russo (US 2010/0179417).
Regarding claim 18, 
In the same field of endeavor, Russo teaches a tubing assembly (“system 1 of Fig. 1) comprising a catheter (“medical tube 100” of Fig. 1) and a signal generating apparatus (“position-sensor apparatus 101 of Fig. 1). Russo further teaches that the medical tube (100) is a feeding tube (“orogastric tubes, nasogastric tubes, percutaneous endoscopic gastronomy tube” of [0014], see Fig. 3 illustrating the catheter as a feeding tube). Furthermore, Russo teaches that the term “medical tube” is used in a general sense and includes those tubes having one end internal and one end external to the body (see [0014], lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Smith et al. such that the catheter is a feeding tube as taught by Russo et al. Such a modification would be advantageous because enteral tube feeding has been proven to promote nitrogen retention, accelerate wound healing, and improve overall nutritional status (see [0008], lines 1-3). Furthermore, Russo et al. teaches that medical tubing assemblies can be used for a variety of functions including feeding tubes and urology catheters (see [0014], lines 5-11). 
Response to Arguments
Applicant asserts that, “Smith is completely silent as an arrangement of the catheter 20 in which the outer wall comprises the at least one electrically conductive polymer, and the outer wall surrounds the at least one signal generator, as required by independent claim 1.” Examiner asserts, however, that the outer wall (“protective polymer coating” of [0035], lines 11-13) disclosed by Smith et al. does indeed surround the at least one signal generator (38, see [0035], lines 11-13 indicating how “protective polymer coating” of the outer wall surrounds the at least one signal generator to prevent damage). Furthermore, Examiner asserts that the outer wall (“protective polymer coating” of [0035], lines 11-13) comprises the at least one electrically conductive polymer (52/44) since the outer wall disclosed by Smith et al. surrounds the “bands 36” and “coil portions 38” and will, therefore, similarly surround the at 
Additionally, applicant submits that “Smith et al. fails to disclose that the at least one electrically conductive polymer is positioned distal to the at least one signal generator in a radial direction, as required by independent claim 19.” Examiner asserts, however, that requiring the conductive polymer be positioned distal to the at least one signal generator in a radial direction corresponds merely to a rearrangement of parts and it has been held that merely rearrangement of an invention requires merely routine skill in the art. Additionally, applicant has not disclosed that having the at least one electrically conductive polymer positioned distally to the at least one signal generator in a radial direction solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of having the at least one electrically conductive polymer be positioned distally to the at least one signal generator in a radial direction, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783